Citation Nr: 1545585	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  11-24 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970, to include service in the Republic of Vietnam.  The Veteran died in March 2002.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (RO) in Columbia, South Carolina, which denied the appellant's request of service connection for the cause of the Veteran's death.  The Regional Office and Insurance Center in Philadelphia, Pennsylvania, currently holds jurisdiction over the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served in Vietnam and is presumed to have been exposed to herbicides.  See 38 C.F.R. § 3.309(e) (2014).  He was not service-connected for any disabilities at the time of his death.  The appellant alleges that the Veteran suffered from ischemic heart disease due to Agent Orange exposure, which contributed to his death.  

According to his death certificate, the Veteran died of cardiac arrhythmia, electrolytes imbalance, and gastrointestinal virus.  Private treatment records show that he suffered from renal disease and hypertension in the years leading up to his death.  Private treatment records also show that he had high cholesterol, an enlarged heart, an irregular heart rate, a systolic murmur, and multiple pulmonary nodules.  The Veteran's service treatment records indicate possible symptoms of cardiovascular disease.  For example, his entrance examination showed elevated blood pressure, and his separation examination noted a reported history of chest pain and shortness of breath.  

A medical opinion is necessary to determine whether the Veteran's cause of death was related to a disability (specifically hypertension or ischemic heart disease) incurred or aggravated by his military service.  See 38 C.F.R. §§ 3.159(c)(4), 3.303, 3.307, 3.309(a),(e), 3.312 (2014).  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to a VA examiner to provide an opinion as to:

a. Whether the Veteran's hypertension was at least as likely as not incurred or aggravated during service.

If the Veteran's hypertension was related to his military service, did his hypertension at least as likely as not:

i. contribute substantially or materially to death, 
ii. combine to cause death, 
iii. aid or lend assistance to the production of death, or
iv. result in debilitating effects of general impairment of health to an extent that would render the Veteran materially less capable of resisting cardiac arrhythmia, electrolytes imbalance, and gastrointestinal virus causing death, as opposed to merely sharing in the production of death?

b. Whether the Veteran as least as likely as not had ischemic heart disease.  

If the Veteran had ischemic heart disease, did the disease at least as likely as not:

i. contribute substantially or materially to death, 
ii. combine to cause death, 
iii. aid or lend assistance to the production of death, or
iv. result in debilitating effects of general impairment of health to an extent that would render the Veteran materially less capable of resisting cardiac arrhythmia, electrolytes imbalance, and gastrointestinal virus causing death, as opposed to merely sharing in the production of death?

In answering these questions, please address the service treatment records noting elevated blood pressure, chest pain, and shortness of breath, as well as the private treatment records.

The examiner should provide a complete rationale for each opinion given.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. Readjudicate the claim on appeal, and issue a supplemental statement of the case, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

